                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                      MJ 19-68-GF-JTJ

                         Plaintiff,
                                                (3: 16-cr-00436-BR)
          vs.

JOHNNY ELLERY SMITH,                           ORDER FOR TRANSFER TO
                                               DISTRICT OF OFFENSE
                         Defendant.




      IT IS HEREBY ORDERED that the United States Marshal shall transport

the defendant to the District of Oregon, where the original charging documents

were filed.

      DATED this    (p<-l+t   day of September, 2019.

                                               ~
                                         John T. Johnston
                                         United States Magistrate Judge
